DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0014], lines 2-3 describe, "the second terminal part".  However, it is not clear what this second terminal part is since this Paragraph [0014] is the only paragraph that describes the second terminal part without any assigned reference number for the second terminal part.  Therefore, the second terminal part cannot be identified in the drawings, too.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 2, the examiner suggests the applicant to change the pronoun "its" with proper noun for clear understanding.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the second terminal part" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The claims 1-7 only recite, "a first terminal part", but do not recite, "a second terminal part".  Therefore, it is not clear what "the second terminal part" is.  It seems that "the second terminal part" maybe a typo mistake of "the first terminal part".  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 7,104,816 B1).
Wang discloses an electronic apparatus comprising: (claims 1 and 11) an apparatus main body 7, 13 including a connection cable 6 that includes a terminal part 4 on its tip; a cover main body 1 including an opening part 10 that is capable of storing the terminal part 4, the cover main body 1 being affixed to the apparatus main body 7, 13; and a terminal cover 5 including a fixing part 51 that is fixed to the apparatus main body 7, 13; the terminal cover 5 being mounted on the cover main body 1 in a manner that the opening part 52 is openable and closable; (claim 2) wherein the apparatus main body 7, 13 is a cuboid including a periphery surface part that includes short edge parts and long edge parts (see Figs. 1-3), and the terminal cover 5 is fixed to a portion of the periphery surface part; and (claim 5) wherein the terminal cover 5 includes a first end part 51 that is fixed to the electronic apparatus, a second end part 53 that is opposite to the first end part 51, and a first hinge part (folded portion shown in Figs. 2 and 3) that is provided between the first end part 51 and the second end part 53.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Claims 9 and 10 recite that the cover main body 1 and the terminal cover 5 include a same elastic material.
Wang only discloses that the terminal cover 5 is made from a flexible material, but Wang does not disclose the cover main body 1 and the terminal cover 5 are made from a same elastic material.  
On the other hand, a person having ordinary skill in the art knows that material for the cover main body and the terminal cover are not limited to the same elastic material, but can be used with many different materials such and a rubber, a rigid plastic, wood, or metal.
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic apparatus taught by Wang such that it would have a cover main body and a terminal cover being made from a same elastic material as taught by the instant invention because the materials for the cover main body and the terminal cover are not limited to only the elastic material but many different existing materials, which does not change or affect the functions of the cover main body and the terminal cover.  Using the elastic material only deals with a use of a preferred material.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 3-4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571)272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica J Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2896